Citation Nr: 1326452	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  11-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969 and from August 1979 to August 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of entitlement to service connection for Meniere's disease and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was originally granted in a January 1984 rating decision.

2.  Entitlement to service connection for bilateral hearing loss was severed in a February 1986 rating decision.  

3.  In March 2006, the RO in Pittsburgh, Pennsylvania, found that new and material evidence had not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

4.  When considered by itself or in connection with the evidence previously assembled, the evidence received since the March 2006 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence added to the record since the March 2006 rating decision is new and material; thus, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The Board believes that the evidence has been developed to the extent necessary to adjudicate the issue decided herein.  As will be discussed in greater detail below, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss, and that the claim is reopened.  In light of the above, any errors by VA in complying with the requirements of VCAA as to this issue are moot.  

II.  New and Material Evidence

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He essentially contends that he currently suffers from this disability due to in-service noise exposure or an in-service head injury.

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012).

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for certain chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b)(2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).    See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The Veteran's claim of entitlement to service connection for bilateral hearing loss was originally granted in January 1984.  This benefit was subsequently severed in February 1986 based on the determination that the January 1984 grant of service connection was clearly and unmistakably erroneous.  Specifically, the June 1985 severance proposal noted that the Veteran's service treatment records failed to reveal a finding of hearing loss that meets VA's hearing loss standards.  

(For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.)

The Veteran sought to re-establish service connection for bilateral hearing loss in September 2005.  In a March 2006 rating decision, the Pittsburgh RO declined to reopen the Veteran's claim.  The RO noted that service connection for hearing loss had been severed in February 1986 because "review of service records failed to note evidence of chronic hearing loss."  The RO further noted that the evidence that was submitted by the Veteran in connection with his request to reopen "notes treatment for labyrinthitis with vertigo but contains no evidence of a hearing disability related to military service."  
In October 2006, the Veteran filed a notice of disagreement with the March 2006 decision.  The RO issued a statement of the case in March 2007, but the Veteran did not submit a VA Form 9 to perfect a substantive appeal.  Thus, the March 2006 decision became final.  

At the time of the March 2006 decision, the Veteran's claims file contained his service treatment records and pertinent VA and private medical records.  Additional VA and private medical records have been added to the record since the March 2006 rating decision.  This evidence includes a July 2009 private medical record diagnosing the Veteran with "a right moderate-severe to severe sensorineural hearing loss and a left normal to moderate sensorineural hearing loss."  The physician opined that "[t]he causative factors for [the Veteran's] hearing loss include prior exposure to excessive noise levels when he was in the military and his active Meniere's disease condition."  

This evidence is new in that it was not of record at the time of the prior denial.  It is material in that it provides a competent diagnosis of a current hearing loss disability and competent medical evidence of a direct link between the Veteran's bilateral hearing loss and his reported in-service noise exposure.  The Board notes that this opinion is based in part on the Veteran's own competent report of in-service noise exposure.  The Board finds that this evidence constitutes new and material evidence in that it is neither cumulative nor redundant of previously submitted evidence, and it appears to raise a reasonable possibility of substantiating the Veteran's claim.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  To this extent, the benefit sought on appeal is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that this disability developed as a result of his military service, either due to excessive noise exposure that occurred while he was performing his duties on the flight line or due to a head injury that he received in service.  As indicated in a December 2010 personal statement, the Veteran has associated his reported noise exposure with his "work[] on the jet aircraft, B-52s, KC-135s, during my enlistment in the Air Force from 1965 to 1969."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The Board finds that the McLendon requirements are satisfied with respect to the Veteran's bilateral hearing loss claim.  The evidence reflects that the Veteran has been diagnosed with bilateral hearing loss by multiple VA and private treatment providers, thus satisfying the first McLendon element.  

The second McLendon element is satisfied by the Veteran's own competent lay testimony of in-service noise exposure on the flight line, as well as service personnel records reflecting that the Veteran was assigned to the 4258th Field Maintenance Squadron at U-Tapao Airfield in Thailand, which further supports his contentions of noise exposure.  With respect to the head injury theory of hearing loss incurrence, service records reflect that the Veteran "was struck by a thrown glass which hit him in the middle of forehead causing deep 3 inch laceration" when he was an innocent bystander to a fight in September 1968.    

The Board further finds that the third McLendon requirement, an indication of a link between the current disability and service, is met in this case by the July 2009 private medical record in which the private physician opined that "[t]he causative factors for [the Veteran's] hearing loss include prior exposure to excessive noise levels when he was in the military and his active Meniere's disease condition."  

There is, however, insufficient competent medical evidence on file for VA to make a decision on the claim.  The Board thus finds it necessary to remand this claim for an examination and a medical opinion.  

Prior to scheduling this examination, however, the Board finds that additional development is required in connection with the Veteran's claim.  

First, the evidence as it currently stands reflects that the Veteran's service ended in August 1983.  Various pieces of correspondence from the Veteran, however, indicate that he may have had subsequent military service for which VA has not received any service treatment records.  (For example, in an April 2002 letter, the Veteran reported that he is "stationed in Wiesbaden, Germany with the US Army Corps of Engineers.")  On remand, the AMC must determine the Veteran's complete dates of service and must obtain the Veteran's service treatment records from any such service.  

Finally, the Board notes that the Veteran has submitted a May 2012 VA audiogram from the Southern Nevada Health Care System and has indicated that he sought treatment through VA for his hearing loss in May 2012 and June 2012.  However, no recent VA medical records have been associated with the claims file.  On remand, the AMC should obtain a copy of the Veteran's VA medical records and associate these records with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.  The notification and assistance requirements of 38 C.F.R. § 3.159(c)(2) should be followed.  All efforts to obtain these records should be recorded in the claims folder.  

2.  The AMC should take the appropriate steps to verify all of the Veteran's military service, including any Reserve or National Guard service, and to locate any service treatment records that are not on file.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.  The Veteran should also be asked to submit any such records in his possession.

3.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current hearing loss.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran, to include his reports of in-service and post-service noise exposure.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability or more) that any hearing loss disability was incurred in service or is related to service, including to any in-service acoustic trauma or head injury.  

The examiner should note that the audiogram from the Veteran's May 1979 JAG entrance physical examination reflects that he had left ear hearing loss for VA purposes at that time but that the May 1983 audiogram from the Veteran's separation from that period of service did not show hearing loss for VA purposes.  The Board requests that the examiner discuss whether these or any of the Veteran's other service treatment records reflect that the Veteran had an actual hearing loss disability in service.  The examiner should also specifically discuss whether it is at least as likely as not that any pre-existing hearing loss was aggravated by the Veteran's military service.

Any opinion expressed must be accompanied by a complete rationale.

4.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


